 

Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of May 4, 2020 (“Agreement”), by and among Roth
CH Acquisition I Co., a Delaware corporation (the “Company”), the initial
securityholders listed on Exhibit A attached hereto (each, an “Initial
Securityholder” and collectively the “Initial Securityholders”) and Continental
Stock Transfer & Trust Company, a New York corporation (the “Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
[•], 2020 (“Underwriting Agreement”), with Roth Capital Partners, LLC and
Craig-Hallum Capital Group LLC, acting jointly as the representatives of the
underwriters (collectively, the “Underwriters”), pursuant to which, among other
matters, the Underwriters have agreed to purchase 7,500,000 units (“Units”) of
the Company, plus an additional 1,125,000 Units if the Underwriters exercise
their over-allotment option in full. Each Unit consists of share of common stock
of the Company, par value $.0001 (“Common Stock”), and three-quarters of one
redeemable warrant, each whole warrant entitling its holder to purchase one
share of Common Stock at an exercise price of $11.50 per full share of Common
Stock, both as more fully described in the Company’s final Prospectus, dated May
4, 2020 (“Prospectus”), comprising part of the Company’s Registration Statement
on Form S-1 (File No. 333-236852) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on May 4, 2020 (“Effective
Date”).

 

WHEREAS, the Initial Securityholders have agreed as a condition of the sale of
the Units to deposit their Insider Shares (as defined in the Prospectus) as set
forth opposite their respective names in Exhibit A attached hereto (collectively
“Escrow Securities”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Securityholders desire that the Escrow
Agent accept the Escrow Securities, in escrow, to be held and disbursed as
hereinafter provided.

 

IT IS AGREED:

 

1.           Appointment of Escrow Agent. The Company and the Initial
Securityholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement with authority and power to transfer the
Escrow Securities and the Escrow Agent hereby accepts such appointment and
agrees to act in accordance with and subject to such terms without the need for
any further guaranteed share power from the Initial Securityholders.

 

2.           Deposit of Escrow Securities. On or prior to the Effective Date,
the Escrow Securities shall have been issued to each of the Initial
Securityholders in book entry representing such Initial Securityholder’s
respective Escrow Securities, to be held and disbursed subject to the terms and
conditions of this Agreement. Each of the Initial Securityholders acknowledges
that the such Initial Securityholder’s Escrow Securities is legended to reflect
the deposit of such Escrow Securities under this Agreement.

 

3.           Disbursement of the Escrow Securities.

 

3.1           The Escrow Agent shall hold the Insider Shares during the period
(the “Insider Shares Escrow Period”) commencing on the date hereof and (i) for
50% of the Insider Shares, ending on the earlier of (x) six months after the
date of the consummation of the Company’s initial business combination (as
described in the Registration Statement, hereinafter a “Business Combination”)
and (y) the date on which the closing price of the Common Stock equals or
exceeds $12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations and recapitalizations) for any 20 trading days within any
30-trading day period commencing after the Company’s initial Business
Combination and (ii) for the remaining 50% of the Insider Shares, ending six
months after the date of the consummation of a Business Combination. The Insider
Shares shall be released upon notice to the Escrow Agent by any Initial
Securityholder or the Company that the foregoing requirements have been met. The
Company shall promptly provide written notice of the consummation of a Business
Combination to the Escrow Agent. Upon completion of the Insider Shares Escrow
Period, the Escrow Agent shall disburse such amount of each Initial
Securityholder’s Insider Shares to such Initial Securityholder; provided,
however, that if the Escrow Agent is notified by the Company pursuant to Section
6.7 hereof that the Company is being liquidated at any time during the Insider
Shares Escrow Period, then the Escrow Agent shall promptly destroy the
certificates representing the Insider Shares; provided further, however, that
if, subsequent to the Company’s Business Combination, the Company (or the
surviving entity) subsequently consummates a liquidation, merger, stock exchange
or other similar transaction which results in all of the shareholders of such
entity having the right to exchange their shares of Common Stock for cash,
securities or other property, then the Escrow Agent will, upon receipt of a
written notice executed by the Chairman of the Board, Chief Executive Officer or
other authorized officer of the Company, in form reasonably acceptable to the
Escrow Agent, certifying that such transaction is then being consummated or such
conditions have been achieved, as applicable, release the Insider Shares to the
Initial Securityholders. The Escrow Agent shall have no further duties hereunder
after the disbursement or cancellation of the Insider Shares in accordance with
this Section 3.

 



1

 

 

3.2           Notwithstanding Section 3.1, if the Underwriters do not exercise
their over-allotment option to purchase an additional 1,125,000 Units of the
Company in full within 45 days of the date of the Prospectus (as described in
the Underwriting Agreement), the Initial Securityholders agree that the Escrow
Agent shall return to the Company for cancellation, at no cost, the number of
Insider Shares held by each such holder determined by multiplying (a) the
product of (i) 281,250 multiplied by (ii) a fraction, (x) the numerator of which
is the number of Insider Shares held by each such holder, and (y) the
denominator of which is the total number of Insider Shares, by (b) a fraction,
(i) the numerator of which is 1,125,000 minus the number of shares of Common
Stock purchased by the Underwriters upon the exercise of their over-allotment
option, and (ii) the denominator of which is 1,125,000. The Company shall
promptly provide written notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of Units,
if any, purchased by the Underwriters in connection with their exercise thereof.
The Initial Securityholders hereby irrevocably constitute and appoint Escrow
Agent to transfer the said Insider Shares on the books of the Company with full
power of substitution in the premises.

 

4.          Rights of Initial Securityholders in Escrow Securities.

 

4.1           Voting Rights as a Securityholder. Subject to the terms of the
Insider Letters described in Section 4.4 hereof and except as herein provided,
the Initial Securityholders shall retain all of their rights as shareholders of
the Company during the Escrow Periods, including, without limitation, the right
to vote such shares.

 

4.2           Dividends and Other Distributions in Respect of the Escrow
Securities. During the Escrow Periods, all dividends payable in cash with
respect to the Escrow Securities shall be paid to the Initial Securityholders,
but all dividends payable in shares or other non-cash property (“Non-Cash
Dividends”) shall be delivered to the Escrow Agent to hold in accordance with
the terms hereof. As used herein, the term “Escrow Securities” shall be deemed
to include the Non-Cash Dividends distributed thereon, if any.

 

4.3           Restrictions on Transfer. During the Escrow Periods, the only
permitted transfers of the Escrow Securities will be for transfers (i) to the
Company’s officers, directors or their respective affiliates (including for
transfers to an entity’s member upon its liquidation), (ii) to relatives and
trusts for estate planning purposes, (iii) by virtue of the laws of descent and
distribution upon death of the Initial Securityholder, (iv) pursuant to a
qualified domestic relations order, (v) by certain pledges to secure obligations
incurred in connection with purchases of the Company’s securities, (vi) by
private sales made at or prior to the consummation of a Business Combination at
prices no greater than the price at which the shares were originally purchased,
or (vii) to the Company for cancellation in accordance with Section 3.2 above or
in connection with the consummation of a Business Combination, in each case,
except for clause (vii), on the condition that such transfers may be implemented
only upon the respective transferee’s written agreement to be bound by the terms
and conditions of this Agreement and of the Insider Letter (as defined below)
signed by the Initial Securityholder transferring the Escrow Securities.

 

4.4           Insider Letters. Each of the Initial Securityholders has executed
a letter agreement with Chardan and the Company, dated as indicated on Exhibit A
hereto, and the form of which is filed as an exhibit to the Registration
Statement (“Insider Letter”), respecting the rights and obligations of such
Initial Securityholder in certain events, including but not limited to the
liquidation of the Company.

 

5.         Concerning the Escrow Agent.

 

5.1           Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



2

 

 

5.2           Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Securities held by it
hereunder, other than expenses or losses arising from the gross negligence or
willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Securities
or it may deposit the Escrow Securities with the clerk of any appropriate court
or it may retain the Escrow Securities pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Securities are
to be disbursed and delivered. The provisions of this Section 5.2 shall survive
in the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5
or 5.6 below.

 

5.3           Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4           Further Assurances. From time to time on and after the date
hereof, the Company and the Initial Securityholders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

5.5           Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Securities held hereunder. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Securities with any court
it reasonably deems appropriate.

 

5.6           Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7           Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8           Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 



3

 

 

6.          Miscellaneous.

 

6.1           Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.

 

6.2           Third Party Beneficiaries. Each of the Initial Securityholders
hereby acknowledges that Chardan is a third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of Chardan.

 

6.3           Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.5           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to:

 

Roth CH Acquisition I Co.

888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

Attn: Byron Roth, Chief Executive Officer

 

If to a Securityholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Fran Wolf, Jr.

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660
Attn: Byron Roth



 

and:

 

4

 

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402
Attn: John Lipman
 

and:

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

 

and:

 

Graubard Miller
405 Lexington Avenue
New York, NY 10174
Attn: David Alan Miller and Jeffrey Gallant
Fax No.: (212) 818-8881

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7           Liquidation of the Company. The Company shall give the Escrow
Agent written notification of the liquidation and dissolution of the Company in
the event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

[Signature Page Follows]

 



5

 

 

WITNESS the execution of this Agreement as of the date first above written.

          COMPANY:           ROTH CH ACQUISITION I CO.         By:  /s/ Byron
Roth   Name: Byron Roth   Title: Chief Executive Officer           INITIAL
SECURITYHOLDERS:



 



  Roth Capital Partners, LLC       By:   /s/ Byron Roth     Name: Byron Roth    
Title:   Member       Craig-Hallum Capital Group, LLC       By:  /s/ Rick
Hartfiel     Name: Rick Hartfiel     Title:   Member          /s/ Byron Roth    
Byron Roth          /s/ Gordon Roth     Gordon Roth          /s/ Aaron Gurewitz
    Aaron Gurewitz          /s/ Ted Roth     Ted Roth          /s/ Anthony Stoss
    Anthony Stoss          /s/ James Zavoral     James Zavoral

 



     /s/ Kevin Harris     Kevin Harris

 



6

 

 

     /s/ Rick Hartfiel     Rick Hartfiel          /s/ Brad Baker     Brad Baker
         /s/ George Sutton     George Sutton          /s/ Ryan Hultstrand    
Ryan Hultstrand          /s/ Michael Malouf     Michael Malouf          /s/ John
Lipman     John Lipman          /s/ Adam Rothstein     Adam Rothstein      
Hampstead Park Capital Management LLC       By:  /s/ Dan Friedberg     Name: Dan
Friedberg     Title: Managing Member          /s/ Molly Hemmeter     Molly
Hemmeter

 



  AMG Trust Established January 23, 2007            /s/ Aaron Gurewitz    

Name: Aaron Gurewitz

Title: Trustee

 



    CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By:  /s/ Erika Young    
Name: Erika Young     Title: Vice President

 



7

 

 



EXHIBIT A

 

Name and Address of
Initial Securityholder  Number
of Insider Shares  Date of Insider
Letter Roth Capital Partners, LLC  366,467   May 4, 2020 Byron Roth  381,836  
May 4, 2020 AMG Trust Established January 23, 2007  121,762   May 4, 2020 Gordon
Roth  75,658   May 4, 2020 Ted Roth  37,829   May 4, 2020 Craig-Hallum Capital
Group LLC  321,546   May 4, 2020 Anthony Stoss  37,829   May 4, 2020 James
Zavoral  37,829   May 4, 2020 Kevin Harris  75,658   May 4, 2020 Rick Hartfiel 
75,658   May 4, 2020 Brad Baker  75,658   May 4, 2020 George Sutton  37,829  
May 4, 2020 Michael Malouf  37,829   May 4, 2020 Ryan Hultstrand  18,914   May
4, 2020 John Lipman  264,803   May 4, 2020 Adam Rothstein  37,829   May 4, 2020
Hampstead Park Capital Management LLC  75,658   May 4, 2020 Molly Hemmeter 
75,658   May 4, 2020

 



8

